Citation Nr: 1023199	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served in the Merchant Marines form April 1945 to 
August 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the Veteran's VA Form 9, Appeal to the Board, he indicated 
he wanted a hearing before the Board at the RO.  In May 2010, 
the Veteran withdrew his request for a Board hearing.  Thus, 
there is no hearing request pending at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had noise exposure in service.

2.  There is no competent and credible evidence of an in-
service hearing loss or a compensably disabling sensorineural 
hearing loss within one year following discharge from active 
duty.

3.  There is competent evidence that tinnitus began 
approximately 20 years after discharge from active duty.

4.  There is no competent evidence of a nexus between 
sensorineural hearing loss and tinnitus and service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2007 and January 2008 of the information and 
evidence needed to substantiate and complete a claim of 
entitlement to service connection, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  VA also informed the 
Veteran of how disability evaluations and effective dates are 
assigned. 

VA has fulfilled its duty to assist the claimant, including 
obtaining VA medical records and providing the Veteran with 
an examination.  In February 2008, VA attempted to obtain the 
Veteran's service treatment records from the Public Health 
Service.  That same month, the Department of Health & Human 
Services informed VA that the records had been destroyed in 
compliance with federal law (and provided a copy of a March 
2005 memorandum stating that records more than 50 years old 
would be destroyed).  In a March 2008 memorandum, VA 
determined that the records were unavailable and properly 
informed the Veteran of this finding in the April 2008 rating 
decision on appeal.  The Veteran has not indicated there are 
any outstanding medical records that need to be obtained.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicholson, 
21 Vet. App. 191 (2007).  Hence, there is no error or issue 
that precludes the Board from addressing the merits of this 
appeal.  

II.  Analysis-Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims file to include his written contentions and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Certain chronic disabilities, such as a sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for  a bilateral hearing 
loss, to include a sensorineural hearing loss, and tinnitus.  
The reasons follow.  The Board will address each issue 
separately.

Bilateral hearing loss 

As discussed above, there are no service treatment records in 
the claims file.  The Board concedes that the Veteran had 
noise exposure in service.  The evidence shows that he has 
current bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (2009).  The Veteran's claim's file, 
however, includes no competent evidence linking a hearing 
loss to service, no competent evidence of compensably 
disabling sensorineural hearing loss within a year of the 
appellant's separation from active duty, and no competent 
evidence of a continuity of symptomatology since discharge 
from active duty.  

The Veteran has not claimed that he had hearing loss in 
service; rather, he claims that the noise exposure he had in 
service caused his current hearing loss.  Conceding noise 
exposure in service is not the same as a finding of hearing 
loss in service.  The Board does not find that there was 
hearing loss in service based upon the Veteran's own 
statements.  Additionally, the lack of any medical evidence 
for more than 60 years after service discharge is evidence 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  There is no evidence of a compensably 
disabling sensorineural hearing loss within one year 
following discharge from active duty.

The Veteran underwent a VA examination in April 2008, and the 
audiologist stated that she could not provide an opinion as 
to whether the current hearing loss was related to service 
because there was no previous audiological information about 
the Veteran.  She stated it was unknown whether the Veteran 
entered or left service with any hearing damage.  The 
Veteran, at the examination, reported that he had occasional 
exposure to gunfire and heavy equipment but stated he had not 
been exposed to a lot of noise in service.  A remand is not 
warranted because the examiner considered the Veteran's 
allegation of having noise exposure in service and was still 
unable to provide an opinion.  Again, it bears repeating that 
the Veteran has not alleged having hearing loss in service, 
and thus, if the Board sent the claims file to the examiner, 
it would be asking her to consider the same evidence she 
already considered, i.e., that the Veteran had noise exposure 
in service.  Thus, the response would not change, and further 
development is not in order.  "[T]he 'duty to assist' is not 
a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 
2 Vet.App. 470, 472 (1992).

The Board concludes that the audiologist's inability to 
provide an opinion is evidence against a relationship between 
the current hearing loss and service.  To the extent that the 
Veteran alleges that he believes his current hearing loss 
disability is related to the noise exposure he had in 
service, the Board concludes he is not competent to make that 
nexus connection.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran has not attempted to allege continuity 
of symptomatology.  He reported to the audiologist when he 
first noticed his tinnitus, but the VA examination report and 
statements provided by the Veteran do not indicate when first 
noticed a chronic hearing loss.  Thus, there is a lack of 
evidence of a continuity of symptomatology.  

The Veteran has a current bilateral hearing loss disability 
and had noise exposure in-service.  There is, however, no 
competent and credible evidence of an in-service hearing 
loss, and there is no competent and credible evidence of a 
nexus between any current hearing loss and any in-service 
noise exposure.  

The claim is denied.

Tinnitus

As discussed above, there are no service treatment records in 
the claims file.  Still, the Board concedes that the Veteran 
had noise exposure in service.  The evidence shows that he 
has a current diagnosis of tinnitus.  However, the Veteran's 
claim includes no competent evidence linking tinnitus to 
service, and no competent evidence of a continuity of 
symptomatology since discharge from active duty.  

The Veteran has not claimed that he had tinnitus in service; 
rather, at the April 2008 VA examination, he reported first 
noticing tinnitus when he was 40 years old, i.e., 
approximately 20 years after his service discharge.  This is 
evidence against finding either a nexus to service or a 
continuity of symptomatology since separation from active 
duty.  Maxson.  

The Veteran underwent a VA examination in April 2008, and the 
audiologist stated that she could not provide an opinion as 
to the etiology of the tinnitus.  For the reasons discussed 
above, the Board finds that a remand to see if the examiner 
was able to provide a more definitive opinion would not 
change the outcome, since the same facts would be considered.  
Simply put, a review of medical literature by the examiner 
would not assist the Board in ascertaining whether this 
Veteran's hearing loss and tinnitus is related to service.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise 
evidence cannot simply provide speculative generic statements 
not relevant to a veteran's claim, but, "standing alone," 
must include "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.

The Board concludes that the audiologist's inability to 
provide an opinion is evidence against a relationship between 
the current tinnitus and service.  To the extent that the 
Veteran alleges that he believes his current tinnitus is 
related to the noise exposure he had in service, he is not 
competent to make that nexus connection.  Espiritu.  

The Veteran has a current diagnosis of tinnitus and had noise 
exposure in service; however, there is no competent evidence 
of in-service tinnitus or competent and credible evidence of 
a nexus between the current tinnitus and service.  

Thus, the claim is denied.

Conclusion

In light of the evidence preponderating against the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the benefit of the doubt doctrine is not 
applicable, and service connection cannot be granted. 
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


